United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 April 11, 2006
                         ______________________
                                                           Charles R. Fulbruge III
                             No. 05-20125                          Clerk
                        ______________________

                       UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee,

                                versus

   OLABODE TIMOTHY ARANSIOLA, also known as BJ, also known as
 Bolaji; TAIYE KASSIM, also known as Sodik Adegun, also known as
                              Sediq

                                             Defendants-Appellants.
         ___________________________________________________

              Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                         Case No. 4:03-CR-436-10
          ___________________________________________________

Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Having carefully considered each of the defendants’

assignments of error in light of the record, the written and oral

arguments of the parties, and the law applicable to the case, and

finding each of the assignments to be without reversible merit,

we therefore AFFIRM the convictions and sentences of the

defendants.

     AFFIRMED.


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                                          1